Citation Nr: 1434148	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  09-42 544	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for Achilles tendonitis, right foot.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from January 1974 to February 1974, for a total of one month and four days of active service.

This matter comes before the Board of Veterans' Appeals (Board) from RO decision of December 2008.  He submitted a notice of disagreement in March 2009, and a statement of the case was issued in September 2009.  The Veteran returned a VA Form 9 (appeal) in November 2009, which was within one year of notice of the decision.  

In September 2008, the RO denied a claim for right leg, ankles, and knee conditions, to include varicose veins. A notice of disagreement was received in October 2008, and a statement of the case was issued in March 2009.  The Veteran did not, however, return a VA Form 9 (appeal) within one year of notice of that decision.  His appeal of November 2009 cannot be considered an appeal of this issue since it was received more than one year after notice of the adverse rating action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

As noted above, the Veteran served on active duty for approximately thirty-two days.  During this time period, however, his service treatment records reflect multiple visits to the podiatric and orthopedic clinics, as well as a psychiatric evaluation prompted by his many physical complaints.  

The report of the clinical examination performed in conjunction with his entrance into service reflects his feet and legs were deemed to have been normal upon examination, except for pes planus, which was noted, but described as not currently disabling.  A February 1974 record reflects that he reported having been hit by a car shortly before entering service, but that he thought he would get better.  His service treatment reports reflect complaints throughout his right leg from his foot up through his groin, to include his heel, ankle, knee, thigh, and groin.  Podiatric, orthopedic, including X-ray studies, and psychiatric evaluations were all normal, however.

In this case, despite the absence of a documented right foot injury during service, there are several procedural problems with the case that must be corrected prior to further review.  Initially, we observe that it is unclear why the Veteran was discharged from service after a single month, when all medical evaluations accomplished during service were deemed to have been normal.  To answer this question, the Veteran's service personnel records should be obtained for review.  If additional information pertaining to the Veteran's right foot is contained in these records, it is likely to be highly relevant to the inquiry at hand.  

The Board also notes the Veteran's contention that he has experienced problems with his right foot since his discharge from service.  He also reports that he has received VA medical care since his discharge from service.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The claims file currently contains only a couple of years of VA treatment, with the earliest VA medical record available for review by adjudicators dated in 2006.  Therefore, upon remand, VA medical records from 1974 to the present should be obtained.  The Veteran is hereby notified that if he has received VA medical care from any VA facility which is NOT part of the Veterans Health Care System of the Ozarks, or is not related to the VA Medical Center in Fayetteville, Arkansas, he must inform the VA so that VA can assist him in obtaining these records for review by adjudicators.

The Veteran repeatedly contends that he is prevented from gainful employment due to pain in his right leg.  The evidence of record includes medical evidence which was apparently generated in connection with a claim for Social Security Disability benefits.  The VA has a duty to consider the same evidence considered by the Social Security Administration (SSA) in making any decision regarding entitlement to VA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Lastly, the Veteran submitted new medical evidence in November 2010.  This evidence appears to be relevant to his claims but has not yet been reviewed by the RO in connection with a decision on his claims.  He has not waived initial RO review, and in light of the other evidentiary development needed, such a waiver at this time would not be particularly helpful anyway.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the Veteran's complete service personnel records folder through official channels. 

2.  The RO should obtain all records of VA medical treatment afforded to the Veteran by the Veterans Health Care System of the Ozarks and all related clinics from 1974 until 2006 and from 2010 until the present for inclusion in the file.  All archived records must be retrieved from storage. 

3.  The RO should obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

4.  After the development requested above has been completed, the RO should again review the record.  Any further evidentiary development which may become apparent should be accomplished at this point.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


